ON APPELLANT’S MOTION FOR REHEARING
DICE, Commissioner.
Appellant insists that the errors upon which his appeal is predicated are now *154presented to this court by a bill of exception contained in a supplemental transcript filed in the cause since our original opinion was delivered on April 13, 1966.
On April 18, 1965, there was filed with the clerk of this court an instrument under the hand and seal of the clerk of the county court of Andrews County, dated April 15, 1965, in which instrument it is certified that:
“* * * the above and foregoing is a true and correct copy of:
Notes taken by Deputy County Clerk at time of Trial
as the same is taken from the original instruments filed in Cause No. 2813, County Court Criminal.”
The instrument in such form does not constitute either a formal or an informal bill of exception, under Article 760d or 759a of Vernon’s Annotated Code of Criminal Procedure, which were in force at the time of appellant’s trial and conviction, and therefore the instrument cannot be considered.
The motion for rehearing' is overruled.
Opinion approved by the court.